Citation Nr: 0534601	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a right shoulder disability, to include rotator cuff 
tendonitis and degenerative changes due to trauma, from 
September 30, 1999 to August 11, 2004, and to a rating in 
excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which granted service connection for 
a right shoulder disability, to include rotator cuff 
tendonitis and degenerative changes due to trauma, and 
assigned a 20 percent rating.
 
In a decision entered in March 2005, the RO increased the 
rating for the veteran's  right shoulder disability to 30 
percent, effective August 11, 2004.  Hence the issue that 
remains in appellate status is entitlement to an increased 
initial or staged rating in excess of 20 percent for a right 
shoulder disability, to include rotator cuff tendonitis and 
degenerative changes due to trauma, from September 30, 1999 
to August 11, 2004, and to a rating in excess of 30 percent 
thereafter.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Additionally, since the veteran underwent two surgical 
procedures, his right shoulder disability was evaluated as 
100 percent disabling for convalescence following surgery 
effective October 1, 2001 through January 1, 2002, and from 
August 14, 2003 to October 1, 2003.  
 
In February 2003 the veteran filed a substantive appeal.  He 
elected to have his case decided without a hearing.  

Because this is an appeal from an initial grant of service 
connection and an originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, appellate review must consider 
the applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran has contended on appeal that he is unemployable 
because of his service-connected right shoulder disability.  
(Service connection is also in effect for tinnitus (rated 10 
percent), tempomandibular joint syndrome (rated 10 percent), 
hearing loss (rated zero percent) and a left ankle disability 
(rated zero percent)).  The Board finds that the veteran has 
raised a claim for a total compensation rating based upon 
individual unemployability.  This matter is referred to the 
RO for appropriate action.  

The issues of whether the veteran is entitled to a separate 
compensable rating for a surgical scar on the right shoulder 
and an extraschedular rating for his right shoulder 
disability, under the provisions of 38 C.F.R. § 3.321(b), are 
addressed in the remand appended to this decision.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  Prior to August 20, 2001, the veteran's service-connected 
dominant right shoulder disability was manifested by pain, 
weakness, degenerative arthritis, and some limitation of 
motion of the right arm; the medical evidence does not show 
that right arm motion was limited to midway between the side 
and shoulder level.  

3.  From August 20, 2001, the medical evidence shows that the 
veteran's right shoulder disability has been manifested by 
continued complaints of pain with daily flare-ups, aggravated 
with repeated use; stiffness, weakness, surgical change 
involving the distal right clavicle, loss of muscle strength, 
significant impingement by the acromion process, a question 
of tendonitis versus partial tear, fatigability, a detached 
deltoid and greater than 50 percent limitation of right arm 
motion, with additional loss of motion of 30 to 50 percent 
with repeated maneuvers; the degree of limitation of motion 
has more nearly approximated to 25 degrees from the side 
versus limitation to midway between the side and shoulder 
level.
  




CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
20 percent for the veteran's right (major) shoulder 
disability prior to August 20, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5003-5201, 5203 (2005).

2.  The criteria for a staged 40 percent rating for a right 
(major) shoulder disability, but no more than 40 percent, 
have been met from August 20, 2001.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5003-5201, 5203 (2005); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the  RO rating 
decisions, the statement of the case (SOC) and the 
supplemental statements of the case (SSOC), issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim for an increased rating for a right 
shoulder disability prior to January 1, 2002, was denied.  In 
addition, correspondence from the RO sent to the appellant, 
to include the March 2001 letter, specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
March 2001 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the veteran prior to the issuance of the 
September 2001 RO decision.  Thus, the Board finds that the 
veteran received VCAA notice at the required time in this 
case.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant post-service medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinions obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims files, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d).  The relevant post-service 
medical evidence includes reports of VA examinations, which 
were thorough in nature and included relevant findings 
adequate for rating purposes.  Under these circumstances, 
there is no further duty to provide another examination or 
medical opinion.  Id.  The Board finds that all obtainable 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim for an increased rating 
for a right shoulder disability, any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case.  
There has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The service medical records show that the veteran was seen in 
service for complaints of right shoulder tendonitis.  By a 
rating decision dated in September 2001, the RO granted 
service connection for right rotator cuff tendonitis and 
assigned a 20 percent rating, and a 100 percent disability 
rating for convalescence following surgery, effective October 
1, 2001 through January 1, 2002.  The veteran contends that 
his disability is more disabling than has been evaluated.

In September 2000, the veteran was seen for shoulder pain and 
popping.  The clinician noted that he had limitation of 
movements.  In November 2000 the veteran reported continued 
pain and stiffness of the shoulder.  The clinician indicated 
that he had full range of motion with a painful arc.  The 
rotator cuff was described as very tender and the drop arm 
test was negative.  There was no tenderness at the AC joint, 
but there was pain with range of motion.  The clinician 
recorded an impression of chronic rotator cuff tendonitis. 

In February 2001, the veteran reported having difficulty 
seeping because of the pain in his shoulder.  An MRI revealed 
degenerative changes in the AC joint with some roughening in 
the supraspinatus.  In July 2001 he was seen for right 
shoulder pain.  He related that he had received injections in 
his shoulder, yet he still experienced pain.  He stated that 
his right shoulder condition was interfering with his work 
duties, which required a lot of pushing and pulling.  The 
clinician found that there was general tenderness around the 
AC joint.  The veteran had normal range of motion, but there 
was pain.  The clinician diagnosed rotator cuff tendonitis 
with degenerative arthritis of the AC joint. 

An August 2001 medical report showed that an MRI performed in 
November 2000 revealed no tear but there were degenerative 
changes in the AC joint.  The clinician noted that the 
veteran's pain had become disabling to the point where he 
could hardly use his arm.  He was described as being in tears 
because of the pain he experienced during the examination.  
The clinician indicated that the AC joint was tender and 
there may be some wasting and supraspinatus.  The impingement 
tests were positive.  The clinician diagnosed rotator cuff 
tendonitis and AC joint synovitis.    

VA post-service medical reports dated in September 2001 shows 
that the veteran was seen with complaints of right shoulder 
pain.  He indicated that the pain, which had begun during his 
time in service, was worsening.  On examination, the 
clinician noted that there was limitation of motion.  His 
abduction and adduction were limited and circumduction was 
stated to be out of the question.  There was no evidence of 
swelling.  An MRI showed cystic changes at the AC joint.  

In October 2001 the veteran underwent a right distal clavicle 
resection and partial acromioplasty for degenerative 
arthritis of the right acromioclavicular joint.  He was 
instructed to keep his arm in a sling following the surgery.  
In November 2001,  a clinician who examined the veteran noted 
that he was doing better with less soreness and better 
mobility.  Active range of motion was observed to be to 80 
degrees of flexion and abduction.  Passive range of motion 
was to 135 degrees.  In December 2001 his flexion was to 165 
degrees and abduction to 160 degrees.  On external rotation 
the right arm lacked about 5 to 10 degrees when compared with 
the right arm.  

In February 2002 it was noted that the veteran's shoulder 
joint was snapping and he was able to circumduct to 90 
degrees.  There was some weakness in the right shoulder.  
Subsequent post-service medical reports show that he 
continued to report painful popping of the shoulder joint 
thereafter.

The veteran underwent a VA examination in June 2002.  He 
complained of feeling  stiffness, pain and a burning 
sensation in his shoulder on a daily basis.  He related 
flare-ups of pain with certain activities, particularly those 
that required pushing, raking and mowing.  The veteran rated 
the daily pain as 2 to 3 and flare-ups as 10, on a scale from 
1 to 10, 10 being the most painful.  He added that increased 
activity aggravated the shoulder pain, which he treated with 
Darvon. The veteran reported that his job was affected by his 
disability.  He had been recently laid off from his 
employment, which entailed building gaming machines.  On 
examination, the examiner indicated that the veteran was 
right hand dominant.  She noted tenderness along the surgical 
scar.  Forward flexion was 165 degrees, extension was 25 
degrees, abduction was 160 degrees, adduction was 45 degrees, 
internal rotation was to 45 degrees and external rotation was 
to 40 degrees.  There was pain with external rotation, 
flexion and abduction.  There was some loss of muscle 
strength.  X-rays revealed a normal shoulder joint with a 
marked separation greater than 2 cm.  There was popping with 
range of motion.  

A January 2003 report shows that the veteran reported 
experiencing miserable pain and severely limited function.  
The clinician noted that there was a single consistent click 
as he flexed to 80 degrees.  Following an MRI of the right 
shoulder, the clinician opined that the veteran appeared to 
have impingement, surgical change involving the distal right 
clavicle, impingement by the acromion process, increased 
signal noted within the supraspinatus tendon and question of 
tendonitis versus partial tear.  May 2005 records show that 
the veteran had crepitus in the right shoulder.  He continued 
to be unemployed at the time.  It was recommended that the 
veteran undergo a second surgical procedure.  

In June 2003 the veteran underwent a VA examination.  He 
again reported experiencing pain and a burning sensation in 
his right shoulder.  He also related experiencing weakness, 
limited range of motion, locking in place and fatigability.  
On examination, the examiner noted pain on palpitation of the 
right shoulder, along with clicking on  range of motion.  She 
observed that he became tearful when maneuvering through the 
ranges of motion.  Forward flexion was 160 degrees, extension 
was 25 degrees, abduction was 160 degrees, adduction was 40 
degrees, and external rotation and internal rotation were to 
40 degrees.  Range of motion was decreased significantly by 
repeated maneuvers.  She found positive impingement signs.  
There also was evidence of decreased strength in the right 
shoulder.  

The veteran underwent a right shoulder acromioplasty and 
positive tendon repair in August 2003.  Following the surgery 
he was required to wear a sling and he was referred for 
physical therapy.  In a September 2003 medical report a 
clinician who examined the veteran remarked that his right 
shoulder motion was increasing and he could demonstrate 90 
degrees of abduction and flexion.  Subsequent VA post-service 
treatment records show that he underwent physical therapy for 
his shoulder and he was treating the pain with narcotic 
medication.  He continued to report increasing pain in the 
right shoulder, along with a burning sensation.  

In June 2004 a clinician who examined the veteran found that 
the deltoid was detached.  An examination of the right 
shoulder revealed a painful gap in deltoid extending in 
lenticular shape from acromion distally about 3 inches.  

At an August 2004 VA examination the veteran reported 
progressive right shoulder pain with daily flares, weakness, 
intermittent swelling and redness, and limitation of motion.  
He rated the pain as 8.5, and described it as burning, sharp 
and cutting.  He related being unable to engage in two thirds 
of the activities he was capable of doing in the past.  He 
stated that he had not worked in 3 years as a result of the 
injury.  On examination, the examiner noted that the veteran 
had a 10 inch scar on the right shoulder.  There was 
tenderness with palpitation of the deltoid.  Forward flexion 
was 90 degrees limited to 75 degrees with repeated motions, 
extension was 10 degrees limited to 5 degrees with repeated 
motions, abduction was 90 degrees limited to 75 degrees with 
repeated motions, adduction was 35 degrees, and external and 
internal rotations were to 20 degrees limited to 10 degrees 
with repeated motions.  The examiner diagnosed subjective 
complaints of right shoulder pain, weakness, fatigue, lack of 
endurance and decreased range of motion.  She concluded that 
the physical examination was consistent with greater than 50 
percent limitation of motion in range of motion, and with 
repeated maneuvers also decreased range of motion by 30 to 50 
percent.  Pain was the major limitation of motion.  

By a rating decision dated in March 2005, the RO assigned a 
temporary total disability rating of 100 percent disability 
for convalescence following surgery, effective August 14, 
2003 through October 1, 2003.  The RO increased the rating 
for the veteran's right shoulder disability, from 20 to 30 
percent, effective August 11, 2004.


Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as  
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For the period after August 11, 2004, the veteran is in 
receipt of a rating of 30 percent under Diagnostic Code 5201.  
This represents limitation of motion midway between the side 
and shoulder level.  The next higher rating of 40 percent 
would require findings more closely approximating limitation 
of motion of 25 degrees from the side. 

Under Diagnostic Code 5203, a 10 percent disability rating is 
assigned for impairment of the clavicle or scapula manifested 
by malunion.  A 10 percent rating is also warranted where 
there is nonunion without loose movement.  Where there is 
nonunion with loose movement, a 20 percent disability 
evaluation is warranted.  A 20 percent disability evaluation 
is also warranted for impairment manifested by dislocation of 
the clavicle or scapula.  38 C.F.R. 4.71a, Diagnostic Code 
5203 (2004).  Diagnostic Code 5203 also provides that 
impairment of the clavicle can be alternatively rated on 
impairment of function of the contiguous joint.  Id.

Other diagnostic codes related to the shoulder include 
Diagnostic Code 5200 which refers to the ankylosis of 
scapulohumeral articulation, and Diagnostic Code 5202 which 
refers to other impairment of the humerus.  Ankylosis of the 
right shoulder or impairment of the humerus have not been 
demonstrated in the medical evidence and are not for 
consideration under the facts in the veteran's case.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The preponderance of the evidence shows that the veteran is 
appropriately rated under Diagnostic Code 5201, but only 
prior to August 20, 2001; as discussed below, the medical 
evidence supports an increased rating to 40 percent from that 
date.  The medical evidence shows pain and limitation of 
motion of the right shoulder before and after August 20, 
2001, but it is clear from the record that the disability at 
issue significantly worsened beginning at that time.  

Under Diagnostic Codes 5003 and 5010, degenerative and 
traumatic arthritis established by X-ray findings will rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  In this case, the applicable 
range of motion criteria are found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The record shows that the veteran is right-handed.  
Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Assignment of an staged rating in excess of 20 percent 
effective September 30, 1999 

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected right shoulder 
disability is appropriately evaluated as 20 percent disabling 
under Diagnostic Code 5201 prior to August 20, 2001.  The 
veteran is right hand dominant.  During this time he was seen 
for pain, popping and definite limitation of motion of the 
right shoulder.  An MRI revealed degenerative changes in the 
AC joint with some roughening in the supraspinatus.  In July 
2001 injection treatments did not alleviate the pain and the 
veteran indicated that his right shoulder condition was 
interfering with his work duties, which required a lot of 
pushing and pulling, but there is no medical evidence to show 
that the veteran's right arm motion was limited greater than 
midway between hi side and the shoulder level.  

However, on August 20, 2001 a clinician noted that the 
veteran's pain had become disabling to the point where he 
could hardly use his arm.  The analysis of this and other 
subsequently dated medical evidence, which supports a higher 
rating, is addressed below.  

For a 30 percent rating under Diagnostic Code 5201, the 
veteran must show limitation of motion of the major arm of 
midway between side and shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  As noted above, there is no objective 
evidence that the veteran has such limitation of motion prior 
to August 20, 2001.  Accordingly, the preponderance of the 
evidence is against a disability rating greater than 20 
percent under Diagnostic Code 5201 before that date.

In reaching this conclusion, the Board has considered the 
overall disability picture shown by the record to arrive at 
the appropriate level of functional impairment such to 
provide for fair compensation in this case.  In so doing, the 
Board has carefully considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the veteran's 
disability is manifested largely by limitation of motion due 
to pain.  Although the veteran had pain on motion, the Board 
finds that prior to August 20, 2001, no clinician indicated 
that his pain or any other symptom or sign limited his right 
arm motion to a degree that would support a rating in excess 
of 10 percent.  It is pertinent to point out that the 20 
percent rating contemplates pain and limitation of arm motion 
to the shoulder level and that the first time his motion was 
actually measured, in February 2002, the veteran's motion far 
exceeded that level.  While medical evidence dated in August 
2001 and after the February 2002 examination indicate a 
significant increase in severity, which makes for a 
preponderance of the evidence supporting a 40 percent rating 
from August 20, 2001, the Board is unable to conclude that 
the medical evidence supports such an increase prior to that 
date.  Clinical and X-ray evidence showed a significant 
amount of objective findings supporting increased loss of 
right arm motion due to pain beginning on August 20, 2001; 
there was far less objective evidence of this type of record 
prior to that date.

As the preponderance of the evidence is against that aspect 
of the veteran's claim, the benefit-of-the-doubt rule is not 
applicable, and a rating in excess of 20 percent for a right 
shoulder disability, prior to August 20, 2001, must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Assignment of an staged rating in excess of 30 percent 
effective January 1, 2001

On August 20, 2001 a clinician noted that the veteran's pain 
had become disabling to the point where he could hardly use 
his arm.  The veteran was nearly reduced to tears during the 
examination.  The clinician observed that the AC joint was 
tender and there may be some wasting and supraspinatus.  The 
impingement tests were positive.  The clinician diagnosed the 
veteran with rotator cuff tendonitis and AC joint synovitis.  
Although there was limited range of motion and it is not 
clear exactly what his limitation of motion of the right 
shoulder was, but clearly the pain was so disabling that his 
right arm was useless.  The veteran underwent surgery shortly 
thereafter and was eventually granted a temporary total 
rating, but it was only effective from October 1, 2001 
through December 2001. 

In February 2002 it was noted that the veteran's shoulder 
joint was snapping and he was able to circumduct to 90 
degrees.  There was some weakness in the right shoulder.  
Subsequent post-service medical records show that he 
continued to report painful popping of the shoulder joint 
thereafter.  At the VA examination of June 2002, he 
complained of feeling stiffness, pain and a burning sensation 
in his shoulder on a daily basis.  He reported that because 
he was unable to perform his job due to his right shoulder 
disability, he had been laid off.  The examination showed 
fairly goof motion with forward flexion to 165 degrees and 
abduction to 160 degrees, but there was pain with external 
rotation, flexion and abduction and some loss of muscle 
strength.  X-rays revealed a normal shoulder joint but with a 
marked separation greater than 2 cm.  There was popping with 
range of motion.  In January 2003 a clinician noted, 
following review of an MRI of the right shoulder that the 
veteran appeared to have surgical change involving the distal 
right clavicle, impingement by the acromion process, 
increased signal within the supraspinatus tendon and question 
of tendonitis versus partial tear.  At the June 2003 VA 
examination, range of motion remained essentially unchanged 
but upon an August 2004 VA examination, the veteran related 
being unable to engage in two thirds of the activities he was 
capable of doing in the past.  He stated that he had not 
worked in 3 years as a result of the injury.  On examination, 
forward flexion was 90 degrees limited to 75 degrees with 
repeated motions, extension was 10 degrees limited to 5 
degrees with repeated motions, abduction was 90 degrees 
limited to 75 degrees with repeated motions, adduction was 35 
degrees, and external and internal rotations were to 20 
degrees limited to 10 degrees with repeated motions.  The 
examiner concluded that the physical examination was 
consistent with greater than 50 percent limitation of motion 
in range of motion, and repeated maneuvers also decreased 
range of motion by 30 to 50 percent.  Pain was the major 
factor in causing additional limitation of motion.  

The Board has carefully examined the results of the previous 
VA examinations, to include the outpatient clinic records 
beginning on August 20, 2001 and subsequent reports of VA 
examinations, with consideration of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca v Brown, 8 Vet. App. 202 (1995).  While the 
limitation of right arm motion reported prior to August 2004 
does not support a rating in excess of 20 percent, it is 
apparent that the veteran has experienced increasing pain and 
disablement since August 2001, which has caused a significant 
increase in limitation of right arm motion.  The Board finds 
that there is competent evidence of additional motion loss 
due to pain that is not compensated by the current the 20 
percent rating or the 30 percent rating effective August 11, 
2004 under Diagnostic Code 5201.  In addition, the record 
reflects other findings that indicate weakness and fatigue on 
use of the right shoulder joint and there is ample objective 
clinical and X-ray findings that support this significant 
increase in loss of right arm motion that was not present 
prior to August 20, 2001.  The Board finds that the relevant 
medical evidence dated from August 20, 2001 supports a higher 
rating of 40 percent for the veteran's right shoulder 
disability based on limitation of motion of the right arm to 
25 degrees from the side, with consideration of pain, 
weakness and fatigue on use supported by adequate objective 
findings.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5201.  

The 40 percent rating for the veteran's service connected 
right shoulder disability is the maximum evaluation allowed 
under 38 C.F.R. § 4.71a, Diagnostic code 5201. When 
evaluation of a disability is based on limitation of motion, 
the Board must also consider any additional functional loss 
the veteran may have sustained. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   Such was 
considered and was instrumental in supporting this Board 
decision increasing the rating to 40 percent.  However, 
additional compensation for functional loss is precluded when 
the disability is already assigned the maximum rating for 
loss of range of motion, as is the case here.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  As there is no means for 
awarding an increased evaluation based on limitation of 
motion, the Board finds that the preponderance of the 
evidence is against a schedular disability rating greater 
than 40 percent for traumatic arthritis of the right 
shoulder.  38 U.S.C.A. § 5107(b).

In summary, prior to August 20, 2001, the veteran's right 
shoulder disability was manifested by arthritis, pain and 
limitation of motion but not to a degree that more nearly 
approximates to midway between the side and shoulder level.  
Since August 20, 2001, the veteran's right shoulder 
disability has been manifested by continued complaints of 
pain with daily flare-ups aggravated with repeated use, 
stiffness, weakness, surgical change involving the distal 
right clavicle, impingement by the acromion process, 
increased signal noted within the supraspinatus tendon and a 
question of tendonitis, fatigability, loss of muscle 
strength, a detached deltoid and significant limitation of 
right arm motion that more nearly approximates to 25 degrees 
from the side, which supports a 40 percent rating.  

The Board observes that a rating greater than 40 percent is 
available under other diagnostic codes.  Specifically, a 
maximum evaluation of 50 percent is awarded for the major arm 
under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation, when ankylosis is unfavorable and abduction is 
limited to 25 degrees from the side.  In addition, under 
Diagnostic Code 5202, other impairment of the humerus, for 
the major arm, a 50 percent evaluation is in order for 
fibrous union of the humerus, a 60 percent rating is assigned 
for nonunion of the humerus (false flail joint), and a 
maximum rating of 80 percent is in order for loss of the head 
of the humerus (flail shoulder).  There is no medical 
evidence to suggest ankylosis of the right shoulder and there 
is no X-ray evidence that indicates any of the deformities 
noted above.

While there is X-ray evidence dated in June 2002 that shows a 
marked separation of the right shoulder joint of greater than 
2 cm., the preponderance of the clinical and X-ray evidence 
is against an actual dislocation of his right shoulder.  The 
record does not document findings that approximate nonunion 
of the scapula and clavicle with loose movement or 
dislocation such to provide a basis for a disability 
evaluation under Diagnostic Code 5203.  Further, even if the 
veteran had symptoms that met the criteria of Diagnostic Code 
5203, the veteran already receives the highest disability 
rating, 20 percent, available under that diagnostic code.  
Separate disability ratings under Diagnostic Codes 5203 and 
5201 would be inappropriate.  Although the criteria for 
Diagnostic Code 5203 do not include limitation of motion of 
the right arm, the diagnostic code does provide that rating 
limitation of function of the contiguous joint is an 
alternate method to rate a disability under that diagnostic 
code.  Because limitation of motion is provided as an 
alternate method of evaluating a disability rather than an 
additional consideration, a separate rating under Diagnostic 
Code 5201 would clearly violate 38 C.F.R. § 4.14, which 
prohibits "pyramiding," or compensating a veteran twice for 
the same symptomatology.  See Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  In any event, as noted above, the 
preponderance of the clinical and X-ray evidence is against a 
finding of nonunion of the scapula and clavicle with loose 
movement or dislocation such to provide a basis for a 
disability evaluation under Diagnostic Code 5203.

In view of the foregoing, the criteria for a rating in excess 
of 20 percent for a right shoulder disability prior to August 
20, 2001 have not been met (38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5024-5201), but the criteria for a 40 
percent scheduler rating for a right shoulder disability from 
August 20, 2001 forward, have been met (38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003-5201).  In addition 
to the increased rating to 40 percent, the Board is referring 
the question of whether the veteran is entitled to an 
extraschedular rating to the Chief Benefits Director pursuant 
to 38 C.F.R. § 3.321(b)(1) due the severity of his right 
shoulder disability and his allegation of marked industrial 
impairment.  This matter is addressed in the remand below.  



ORDER

Entitlement to a rating in excess of 20 percent for a right 
shoulder disability, for the period prior to August 20, 2001, 
is denied.

Entitlement to a staged 40 percent evaluation for service-
connected right shoulder disability, from August 20, 2001, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.


REMAND

The veteran contends, in essence, that his service-connected 
scar on the right shoulder is compensable.  At a VA 
examination in June 2002, the examiner noted tenderness along 
the surgical scar.  In August 2004 a VA examiner indicated 
that the veteran had a 10 inch scar on the right shoulder 
that was tender with palpitation of the deltoid.  The RO has 
not addressed this matter, to include providing the veteran 
with the criteria for rating scars.  

The Board notes that during the pendency of this appeal, the 
rating criteria for evaluating scars was changed, effective 
August 30, 2002.  Under the older regulations, a 10 percent 
evaluation is warranted for scars that are superficial, 
tender and painful on objective demonstration or which are 
poorly nourished, with repeated ulceration.  38 C.F.R. Part 
4, DCs 7803, 7804 (2002).

Under the newer regulations, a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  The eight 
characteristics of disfigurement are: skin indurated and 
inflexible in an area exceeding six square inches; underlying 
soft tissue missing in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc)in an area exceeding six square inches; skin hypo- or 
hyperpigmented in an area exceeding six square inches; scar 
adherent to the underlying tissue; surface contour of scar 
elevated or depressed on palpation; scar at least one-quarter 
inch in length; or scar five or more inches in length.  A 30 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  38 C.F.R. Part 4, DC 
7800 (2005).

The RO must determine if a separate compensable rating is 
warranted for the veteran's surgical scar on the right 
shoulder, with consideration of the former and current 
criteria for rating scars.

Turning next to the issue of whether an extraschedular rating 
is warranted for the veteran's right shoulder disability, it 
is the Board's judgment that the RO must conduct any 
development deemed necessary, to include contacting the 
veteran to determine if he had any additional evidence that 
was relevant to the question of whether his right shoulder 
disorder has caused marked interference with employment 
(e.g., records and/or a statement from employer).  
Thereafter, the RO must refer the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation for 
the veteran's service-connected  right shoulder disability.  
It is pertinent to note that, in addition to the clinical and 
X-ray evidence of significant disability, the veteran is 
right-handed and he has reported that he has been unable to 
return to his former employment for the past several years.  
In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for a separate compensable 
rating for a service-connected surgical 
scar on the right shoulder and an 
extraschedular rating for his service-
connected right shoulder disability of 
the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claims.

2.  The RO must adjudicate the claim for 
a separate compensable rating for a 
service-connected surgical scar on the 
right shoulder with consideration of the 
former and current criteria for rating 
scars.

3.  After conducting any additional 
development deemed necessary, the RO 
should refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation for the veteran's service-
connected right shoulder disability.  See 
38 C.F.R. § 3.321(b).  

If any part of this decision is adverse 
to the veteran or not granted to his 
satisfaction, he and his representative 
should be provided an SSOC, which 
should contain notice of all relevant 
action taken on the claim, to include 
the former and current criteria for 
rating scars and a summary of any 
evidence added to the record since the 
last SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


